[Cite as Fostoria v. Flinders, 2020-Ohio-4263.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                SENECA COUNTY




CITY OF FOSTORIA,

        PLAINTIFF-APPELLEE,                               CASE NO. 13-20-02

        v.

CARL W. FLINDERS,                                         OPINION

        DEFENDANT-APPELLANT.




                     Appeal from Tiffin-Fostoria Municipal Court
                            Trial Court No. CRB 1901031

                                      Judgment Affirmed

                            Date of Decision: August 31, 2020




APPEARANCES:

        Cindy Wolph for Appellant

        Charles R. Hall, Jr. for Appellee
Case No. 13-20-02


SHAW, P.J.

         {¶1} Defendant-appellant, Carl W. Flinders (“Flinders”), brings this appeal

from the December 10, 2019 judgment of the Tiffin-Fostoria Municipal Court

ordering Flinders to pay a $50 fine after Flinders entered a plea of no contest to, and

was convicted of, a violation of Fostoria Codified Ordinance 1107.02(A)(1), a

minor misdemeanor. On appeal, Flinders argues that there was insufficient evidence

presented to convict him, that the trial court erred by denying Flinders’ motion for

a continuance of a pretrial hearing, that the trial court erred when it issued a bench

warrant for Flinders’ failure to appear at a pretrial hearing, and that the trial court

committed judicial misconduct.

                                              Background

         {¶2} On September 19, 2019, Flinders was charged with a violation of

Fostoria Codified Ordinance Section 1107.02(a)(1), a minor misdemeanor. The

cited provision reads as follows:

         (a) Zoning Certificate Required.

              (1) No building or structure1 shall be erected, constructed,
         enlarged, converted, moved, added to, or altered2; nor shall any
         building, structure, or land be established or changed in use
         without a certificate there for [sic] issued by the Zoning Inspector
         in conformity with the provisions of this Zoning Code.
1
  For reference, in the “Definitions” section of the zoning portion of Fostoria Codified Ordinances,
1106.01(144), “Structure” is defined to “include buildings, manufactured homes, walls, fences, swimming
pools, signs, and the like.” (Emphasis added.) “Structure” is also defined as anything constructed or erected,
the use of which requires a location on the ground or an attachment to a fixed location in the ground.
2
  Fostoria Codified Ordinance 1106.01(11) defines “Alteration” as “any change, addition or modification in
construction, occupancy or use.” (Emphasis added.)

                                                     -2-
Case No. 13-20-02



The complaint alleged that Flinders was attempting to construct a fence on his

property without a permit to construct it, despite being advised that he needed a

permit. The complaint further alleged that Flinders had told the zoning inspector

that he did not need a permit.

       {¶3} On October 15, 2019, Flinders was arraigned and he appeared with his

attorney. Flinders was informed of the minimum and maximum possible penalties

for the minor misdemeanor he was charged with and he entered a plea of not guilty.

A trial was ordered to be set within thirty days.

       {¶4} On October 22, 2019, Flinders’ attorney filed a “Motion for Leave to

Submit Answer to Complaint, Affirmative Defense, and Counterclaim One Day

Late.” The referenced “Answer” was filed that same day. The “Answer” treated

the “Complaint” against Flinders essentially as though it was a civil matter. The

“Answer” stated that “The Complaint is presented in one rather lengthy paragraph”

so Flinders responded to individual sentences within that paragraph as if they had

been numbered statements/paragraphs. (Doc. No. 9). Flinders’ “Answer” then went

through each sentence of the Complaint individually, admitting or denying the

statements therein. For example, sentence three of the criminal complaint read “Our

office had not received an application for a permit to construct a fence at that

location.” Flinders’ response in his “Answer” was, “Defendant admits he had/has

not submitted any application for a permit to construct a fence at that location.” (Id.)

                                          -3-
Case No. 13-20-02


         {¶5} After responding to each sentence in the Complaint, Flinders asserted

“affirmative defenses.” He argued that his neighbors were calling the zoning office

due to prior animosity. Flinders also alleged that there was already a fence on his

property previously and he was simply replacing it, not constructing a brand new

fence. The trial court set the matter for a hearing on the filings of Flinders’ attorney

on November 7, 2019.

         {¶6} On November 4, 2019, Flinders’ attorney filed a handwritten “Motion

to Reschedule Hearing.” The motion stated that the attorney was currently in the

ICU at the Toledo Hospital where she had been a patient since November 2, 2019,

and it was unknown when she would be discharged. The attorney requested leave

to reschedule once she knew her discharge date, indicating she would contact the

court when that occurred. (Doc. No. 11). The trial court summarily denied the

motion to reschedule on November 5, 2019.

        {¶7} Flinders did not appear for the November 7, 2019 hearing, so a bench

warrant was issued for his failure to appear.

        {¶8} On November 27, 2019, Flinders’ attorney filed another “Answer to

Complaint, Affirmative Defense, and Memorandum in Support.”3 (Emphasis sic.)

(Doc. No. 14). Similar to his prior “Answer,” Flinders treated the matter as though

it was civil, responding to each sentence individually. In this new “Answer,” he


3
  It is unclear at what point prior to this the attorney was released from the hospital as this was the next
relevant filing in the record.

                                                    -4-
Case No. 13-20-02


provided exhibits with pictures showing that there had been a fence on the property

previously and that the fence was almost complete when he was cited for

erecting/replacing the fence. Flinders contended that he was not in violation of the

city ordinance because the codified ordinance did not specifically include replacing

a fence in the list of things that required a permit.

       {¶9} Another hearing was held on December 10, 2019. At the beginning of

the hearing, the trial court addressed Flinders and explained that Flinders did not

come for his pretrial/plea hearing so a bench warrant was issued for him. The trial

court then addressed Flinders’ attorney, asking if she was licensed in the State of

Ohio, and she indicated she was. The trial court then stated that the matter was a

criminal proceeding not civil, so the trial court was “curious about some of your

pleadings here” because they did not “make a lot of sense.” (Dec. 10, 2019, Tr. at

3). The trial court asked Flinders’ attorney how Flinders wished to plead, and she

stated that Flinders wanted to enter a plea of no contest.

       {¶10} The trial court addressed Flinders, asking if he understood that “by

entering a plea of no contest, you’re admitting the truth of the facts as alleged on the

face of the ticket or the complaint?” (Id. at 4). Flinders responded in the affirmative.

Flinders also indicated he was aware of the minimum and maximum possible

penalties.




                                           -5-
Case No. 13-20-02


       {¶11} The trial court then had a discussion with Flinders’ attorney about her

filings in this case, and about her absence at the prior hearing. Flinders’ attorney

emphasized that she was in the ICU, but the trial court stated she probably needed

to pass on the case if she was incapacitated, or, in the alternative, had someone cover

for her. The trial court stated it did not want to “ever see some filings like this

again[.]” (Id. at 7).

       {¶12} The trial court then asked if Flinders’ attorney wanted to say anything

about the facts. Flinders’ attorney stated she had reviewed “a ton of stuff” and she

thought “replacement” was not included in the Fostoria Codified Ordinance related

to zoning. (Dec. 10, 2019, Tr. at 8). She claimed she also looked into the State

Board of Building Codes and “replace” was absent. (Id.) She felt the absence of

“replace” in those areas was significant. (Id.) Flinders’ attorney then argued that

Flinders had a fence on his property previously and he was simply replacing it.

When the neighbors made claims that a fence was never on the property, Flinders

had pictures from a prior realtor in 2012 showing that a fence was present and that

Flinders was replacing the same fence in the same fence line. (Id. at 9).

       {¶13} After the argument of Flinders’ attorney, the trial court proceeded to

read some of the things that were included in the record regarding Flinders’ fence

construction and his lack of a permit. When Flinders’ attorney challenged some of

the issues presented by the trial court, the trial court asked why her client was


                                         -6-
Case No. 13-20-02


entering a “no contest” plea if he was challenging the facts. She responded that “We

were advised that this was a frivolous thing and we just needed to do for judicial

efficiency[.]” (Id. at 10).

       {¶14} The trial court responded, “I don’t know. If I was in handcuffs, I don’t

think it would be frivolous.” (Id. at 11).

       {¶15} Flinders then requested to make a statement, which he did, and a

conversation ensued afterward, reading as follows.

       [FLINDERS]: Last year, in 2018, I put up the east side and the
       north side of the fence. That’s when the first falls – calls come in
       [from the neighbors]. I came up and seen [zoning inspector] and
       I explained to him what I was doing. And I put the other half up
       this year because it was a monetary issue. I’m on disability. He
       said, no problem. I heard nothing more out of it. Okay. Then
       I’m out, I stopped in here when I paid my water bill and I say, I
       said, I’m going to let you know I’m going to finish that fence. He
       said, you need a permit. I said, why do I need a permit this year?
       Can I say what he said?

       THE COURT: Well, it’s supposed to be within a 12-month period
       of time that you get the fence erected.

       MR. FLINDERS: Well, I was within 12 months.

       THE COURT: So if you’re going – I don’t know, he’s back there
       shaking his head.

       MR. FLINDERS: It was, it was this fall. It was last fall to this
       fall.

       THE COURT: Yeah, it wasn’t fall yesterday. Okay.

       MR. FLINDERS: I put it up last fall.


                                         -7-
Case No. 13-20-02


       THE COURT: Was it within 12 months.

       MR. FLINDERS. Yes, it was.

       THE COURT: Was it?

       MR. FLINDERS: Yes.

       THE COURT: I’m looking at him. No.

       [Zoning Inspector]: No.

       THE COURT: He says no.

(Tr. at 11-12).

       {¶16} Following this dialogue, the trial court stated, “Based upon my review

of the reports, the statements in open court, and your plea of no contest, there will

be a finding of guilty.” (Id. at 12-13). The trial court asked for the prosecutor’s

recommendation, and the prosecutor indicated that this entire case was over a $25

permit, then recommended a $50 fine. Flinders and his attorney had nothing to say

regarding punishment and a $50 fine was imposed.                A judgment entry

memorializing Flinders’ sentence was filed that same day. It is from this judgment

that he appeals, asserting the following assignments of error for our review.

                           Assignment of Error No. 1
       The trial court erred in convicting appellant when there was
       insufficient evidence to prove beyond a reasonable doubt that he
       violated the charge of which he was found guilty, “Failure to
       Obtain a Zoning Certificate.” The prosecutor presented no
       evidence to justify or explain why appellant was required to
       obtain the permit he was convicted for not having obtained.


                                         -8-
Case No. 13-20-02


                          Assignment of Error No. 2
       The court abused its discretion when it denied attorney’s motion
       for good cause, which was faxed from the ICU, and requested the
       hearing be rescheduled.

                           Assignment of Error No. 3
       The trial court erred when it subsequently issued a warrant on
       appellant for failing to appear by himself while attorney was
       hospitalized after the motion was denied.

                          Assignment of Error No. 4
       The trial court erred by committing judicial misconduct in
       violation of Jud. Cond. Rules 1.2, Promoting Confidence in the
       Judiciary; 2.2 Impartiality and Fairness; 2.3, Bias, Prejudice, and
       Harassment (B); and 2.6, Ensuring the Right to Be Heard (A).

       {¶17} We elect to address some of the assignments of error together, and out

of the order in which they were raised.

                            First Assignment of Error

       {¶18} In Flinders’ first assignment of error he argues that there was

insufficient evidence presented to convict him. He argues that the prosecution did

not establish through any explanation of circumstances that the Fostoria Codified

Ordinances, specifically the zoning section, actually required him to have a permit

to build a fence.

       {¶19} Importantly, Flinders entered a no contest plea to, and was convicted

of, a minor misdemeanor. Pursuant to R.C. 2937.07, “If the offense to which the

accused is entering a plea of ‘no contest’ is a minor misdemeanor, the judge or

magistrate is not required to call for an explanation of the circumstances of the


                                          -9-
Case No. 13-20-02


offense, and the judge or magistrate may base a finding on the facts alleged in the

complaint.” (Emphasis added.); accord City of Girard v. Giordano, 155 Ohio St. 3d
470,   2018-Ohio-5024,       ¶    13   (“The      statute   further    provides      that

no explanation of circumstances is required for     a   plea   of     no   contest    to

a minor misdemeanor.”) Thus, in this case, the trial court needed to look no further

than the face of the complaint, which stated that “on or about September 13, 2019

[Flinders] did unlawfully erect, construct, enlarge, convert, move, add to, or alter a

structure without a certificate issued by the Zoning Inspector and in conformity with

the Zoning Code.” (Doc. No. 1). This establishes the essential elements of a

violation of Fostoria Codified Ordinance 1107.02(a)(1).

       {¶20} Even if the trial court did need to look beyond the face of the complaint

in this matter, the definitions in the zoning section of the Fostoria Codified

Ordinances establish that “structures” include fences and that “alterations” would

encompass any changes.           See Fostoria Codified Ordinance 1106.01(144);

1106.01(11). Therefore even though “replace” was not explicitly listed under

1107.02(a)(1), making any changes to a fence would readily fall within the ambit of

the ordinances by the definitions given and would require a permit.

Notwithstanding this point, Flinders admitted at his plea hearing that he did not get

a permit to build his fence. For all of these reasons we cannot find that there was




                                        -10-
Case No. 13-20-02


insufficient evidence presented to convict Flinders. Therefore, his first assignment

of error is overruled.

                                   Fourth Assignment of Error

        {¶21} In Flinders’ fourth assignment of error, he argues that the trial judge

violated various codes of judicial conduct. However, The Board of Commissioners

on Grievances and Discipline of the Supreme Court of Ohio has exclusive

jurisdiction over the alleged misconduct of judges. Barton v. Barton, 2d Dist.

Greene No. 2015-CA-53, 2016-Ohio-5264, ¶ 31, citing Brown v. Weidner, 3d Dist.

Seneca No. 13-06-08, 2016-Ohio-6852, ¶¶ 17-18. Therefore the proper method to

raise such allegations is by a grievance filed before the Board, not in a brief filed

before this Court.4 Barton at ¶ 31, citing Madison Cty. Bd. Of Commrs. V. Bell, 12th

Dist. Madison No. CA2005–09–036, 2007–Ohio–1373, ¶ 15. For these reasons

Flinders’ fourth assignment of error is overruled.

                           Second and Third Assignments of Error

        {¶22} In Flinders’ second assignment of error, he argues that the trial court

erred by denying his motion for a continuance. In his third assignment of error, he

argues that the trial court erred when it issued a bench warrant for Flinders’ failure

to appear at the November 7, 2019 hearing.


4
  In suggesting the proper venue for these claims to be filed we are making no comment on their validity.
Moreover, we note that Flinders makes numerous claims that are outside of the record on appeal regarding
judicial statements and statements made by the prosecutor, and we would not be able to consider them in any
event.

                                                  -11-
Case No. 13-20-02


                                Standard of Review

       {¶23} The grant or denial of a continuance is within the sound discretion of

the trial judge and we will not reverse a determination regarding a continuance

absent an abuse of discretion. State v. Unger, 67 Ohio St. 2d 65, 68 (1981). An

abuse of discretion is a decision that is arbitrary, capricious, or unconscionable.

Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219 (1983).

       {¶24} The Supreme Court of Ohio has created a list of factors to be

considered in evaluating a motion for continuance, which includes: the length of

delay requested, whether other continuances have been requested and received;

inconvenience to litigants, witnesses, and the trial court; whether the delay is for

legitimate reasons or dilatory, purposeful, or contrived; whether the defendant

contributed to the circumstances giving rise to the request, and any other relevant

factors. Unger, supra, at 68.

                                      Analysis

       {¶25} In this case, after arraignment on October 15, 2019, a pretrial/potential

change-of-plea hearing was scheduled for November 7, 2019.

       {¶26} On October 22, 2019, Flinders’ attorney filed a fifteen page “Answer

to Complaint, Affirmative Defense, and Counterclaim” to the criminal complaint.

The trial court made a note to set the matter for a hearing on Flinders’ filing, and

the matter was assigned for a hearing at the same time the hearing was previously


                                        -12-
Case No. 13-20-02


scheduled: November 7, 2019. The hearing was “Re: Documents filed by Def

Atty.” (Doc. No. 10).

       {¶27} On November 4, 2019, Flinders’ attorney filed a handwritten “Motion

to Reschedule Hearing,” requesting an indefinite continuance as she was in the ICU

in the hospital and was uncertain when she would get out. The trial court summarily

denied the motion the next day.

       {¶28} The matter proceeded to the scheduled hearing on November 7, 2019.

Neither Flinders nor his attorney were present for the hearing and a bench warrant

was issued for Flinders due to his failure to appear.

       {¶29} The next document filed in the record is a revised “Answer to

Complaint, Affirmative Defense, and Memorandum in Support” filed November

27, 2019. Thereafter, on December 10, 2019, the matter proceeded to a change-of-

plea hearing.

       {¶30} Flinders now argues on appeal that it was error for the trial court to

deny the motion for continuance when his attorney was in the hospital. Although

the trial court summarily denied the motion for a continuance, it provided some

potential explanation at the change-of-plea hearing, indicating that if Flinders’

attorney was unable to represent him due to her health, she should not have taken

the case. As the scheduled November 7, 2019 hearing was not a final hearing, the




                                        -13-
Case No. 13-20-02


trial court also suggested that Flinders’ attorney could have gotten someone to cover

for her.

       {¶31} In addition to the trial court’s statements, we emphasize that in

Flinders’ attorney’s request for a continuance, she requested essentially an indefinite

delay in the case for a minor misdemeanor. She did not know herself when, or

presumably even if, she’d be able to represent Flinders again. Although being in

the hospital is undoubtedly a fair reason to request a continuance, based on the facts

and circumstances of this case we cannot find that the trial court abused its discretion

in denying it.

       {¶32} Moreover, “a defendant must show that she or he was prejudiced by

the trial court’s failure to grant a requested continuance.” State v. Curtis, 7th Dist.

Belmont No. 18 BE 0007, 2019-Ohio-499, ¶ 27, citing State v. Myers, 154 Ohio

St.3d 405, 2018-Ohio-1903. Here, after the hearing that Flinders missed, his

attorney filed another “answer” to the complaint and was able to argue the issues at

the December 10, 2019, hearing if she had chosen to do so, or Flinders could have

proceeded to a trial on the merits. Instead, Flinders elected to plead no contest. We

cannot find any prejudice here. Thus Flinders’ second assignment of error is

overruled.

       {¶33} Finally, Flinders argues in his third assignment of error that the trial

court erred by issuing a bench warrant for Flinders’ failure to appear at the


                                         -14-
Case No. 13-20-02


November 7, 2019 hearing. However, there is nothing in the record excusing

Flinders from the hearing and his request for a continuance was denied. Flinders

did, in fact, fail to appear for the hearing. Any statement made to Flinders by his

trial counsel that Flinders did not need to attend the hearing—which would be

outside of our record—would not be binding upon the trial court. Therefore his

third assignment of error is overruled.

                                    Conclusion

       {¶34} For the foregoing reasons the assignments of error are overruled and

the judgment of the Tiffin-Fostoria Municipal Court is affirmed.

                                                              Judgment Affirmed

PRESTON, J., concur.

WILLAMOWSKI, J., concurs in Judgment Only.

/jlr




                                          -15-